            Case 2:20-cv-02321-DJH Document 91 Filed 04/13/21 Page 1 of 1




                       UNITED STATES COURT OF APPEALS                      FILED
                              FOR THE NINTH CIRCUIT                         APR 13 2021
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
TYLER BOWYER; et al.,                             No.   20-17399

                   Plaintiffs-Appellants,         D.C. No. 2:20-cv-02321-DJH
                                                  District of Arizona,
  v.                                              Phoenix

DOUG DUCEY, in his official capacity as           ORDER
Governor of the State of Arizona; KATIE
HOBBS, in her official capacity as the
Arizona Secretary of State,

                   Defendants-Appellees,

MARICOPA COUNTY BOARD OF
SUPERVISORS; ADRIAN FONTES,

       Intervenor-Defendants-
       Appellees.

       The motion (Docket Entry No. 6) for voluntary dismissal is granted. This

appeal is dismissed. See Fed. R. App. P. 42(b).

       This order served on the district court shall act as the mandate of this court.


                                                  FOR THE COURT:

                                                  MOLLY C. DWYER
                                                  CLERK OF COURT


                                                  By: Linda K. King
                                                  Deputy Clerk
                                                  Ninth Circuit Rule 27-7

LK/Pro Mo
